Case: 12-11008       Date Filed: 04/22/2013      Page: 1 of 6


                                                              [DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 12-11008
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:09-cv-01721-JA-KRS


LORRAINE HIXSON,
WILLIAM HIXSON,

               llllllllllllllllllllllllllllllllllllllll                   Plaintiffs,
                                                                         Appellants,


                                      versus

DENNIS FRENCH,
MILITARY MORTGAGE CO.,
DOES 1-5,
                                                                         Defendants,

CITIMORTGAGE, INC.,
MBS MORTGAGE COMPANY,
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,

                                                                         Defendants,
                                                                          Appellees.
                      ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________
                          (April 22, 2013)
              Case: 12-11008    Date Filed: 04/22/2013   Page: 2 of 6


Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Lorraine and William Hixson appeal the corrected judgment in favor of

Citimortgage, Inc., MBS Mortgage Company, and Mortgage Electronic

Registration Systems, Inc., and against the Hixsons’ claims that the companies

violated the Truth in Lending Act, the Fair Debt Collection Practices Act, and the

Florida Consumer Collection Practices Act. The Hixsons, through counsel, argue

that the district court erred by proceeding with the trial when the Hixsons were

incapable of representing themselves and by entering judgment in favor of the

companies. We affirm.

      The Hixsons purchased a home in Mount Dora, Florida, that they financed

with a loan underwritten by SunTrust Bank. Later, the Hixsons refinanced the loan

through MBS Mortgage, and the closing documents provided that Mortgage

Electronic Systems held the mortgage as “nominee” for MBS Mortgage. About

two weeks after closing, Citimortgage began servicing the loan. Although the

Hixsons had agreed to make monthly payments consisting of principal, interest,

and a prorated amount of the tax and insurance obligations, the Hixsons made only

payments of principal and interest. Based on the Hixsons’s deficient payments,

Citimortgage foreclosed on the loan.


                                         2
               Case: 12-11008     Date Filed: 04/22/2013    Page: 3 of 6


      The Hixsons complained that the companies violated federal and state law.

The Hixsons requested a rescission of the loan on the ground that Citimortgage,

MBS Mortgage, and Mortgage Electronic Registration violated the Truth in

Lending Act by failing to provide mandatory disclosures about the payments for

tax and insurance. See 15 U.S.C. § 1635(a). The Hixsons also alleged that

Citimortgage violated the Fair Debt Act and the Florida Consumer Act by

attempting to collect a debt using false and misleading statements that the Hixsons

had outstanding loan payments, sending harassing correspondence, and threatening

to seize their property. See id. §§ 1692d–1692f; Fla. Stat. § 559.72(9).

      The parties consented to a bench trial before the district court. At the

commencement of the trial, the Hixsons requested “to go ahead and go through

with [the trial] with this court” despite their unsuccessful efforts to retain an

attorney and “the mistakes . . . that [their former counsel] made.” Mr. Hixson

identified his claims, explained that he was “not going for a recis[s]ion but going

for truth in lending,” and described intelligibly in his opening statement the alleged

wrongdoing of the mortgage companies. Mr. Hixson introduced letters from

Citimortgage describing how their loan payments were calculated and testimony

from Mrs. Hixson that she paid only the principal and interest due on the loan

under the belief that no escrow payments were required. After the Hixsons rested


                                           3
              Case: 12-11008     Date Filed: 04/22/2013    Page: 4 of 6


their case, the three companies moved for a judgment in their favor, see Fed. R.

Civ. P. 52(c). During his argument, Mr. Hixson admitted that “[t]he truth in

lending statement laid out exactly what terms would be on [the] mortgage,” and the

district court entered judgment against the Hixsons’ claim involving the Truth in

Lending Act. The district court also ruled that the Hixsons failed to prove that

Citimortgage violated the Fair Debt Act. The district court reserved judgment on

the Hixsons’ claim under the Florida Consumer Act, but after Citimortgage

introduced testimony from its employee Jennifer Sherman that the Hixsons had

failed to make monthly payments in compliance with the terms of the loan, the

district court entered judgment against the Hixsons’ remaining claim.

      The district court did not err by entering judgment in favor of the mortgage

companies. Mr. Hixson admitted that the mortgage companies complied with their

obligation under the Truth In Lending Act to “deliver[] . . . [to the Hixsons] a

statement containing [] material disclosures” about their loan. 15 U.S.C.

§ 1635(a). And the Hixsons failed to prove that the Fair Debt Act applied to

Citimortgage. To be subject to the Act, an entity must be a “debt collector” that

collects the “debts . . . due another,” id. § 1692a(6), but Citimortgage sought to

collect debt it was owed. The Hixsons also failed to prove that Citimortgage

violated state law. The Florida Consumer Act prohibits an entity from


                                          4
              Case: 12-11008     Date Filed: 04/22/2013     Page: 5 of 6


“[c]laim[ing], attempt[ing], or threat[ing] to enforce a debt . . .[with] know[ledge]

that the debt is not legitimate,” Fla. Stat. § 559.72(9), but the Hixsons indisputably

failed to satisfy their outstanding debt to Citimortgage.

      The Hixsons argue, for the first time, that the district court committed three

errors during trial, but these arguments fail. First, the Hixsons argue that the

district court sua sponte should have continued the trial because they were “unclear

and uncertain of the issues,” lacked the assistance of counsel, were attempting to

retain counsel, were stymied by former counsel’s errors, and were mentally and

physically impaired. But the Hixsons fail to provide any legal authority to support

these arguments. See Fed. R. App. P. 28(a)(9). Second, the Hixsons contend that

the district court should have sua sponte continued the trial because they were

unfamiliar with and unable to comply with the Federal Rules of Civil Procedure

and the Federal Rules of Evidence, but the district court had no duty “to serve as de

facto counsel” for the Hixsons, GJR Invs., Inc. v. Cnty. of Escambia, Fla., 132
F.3d 1359, 1369 (11th Cir. 1998). The Hixsons decided to proceed pro se and

were required to apprise themselves of “the relevant law and rules of court.” Moon

v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989). Third, the Hixsons contend that

the district court erroneously allowed defense counsel to ask his witness leading

questions, but the Hixsons fail to identify what testimony counsel elicited


                                           5
              Case: 12-11008     Date Filed: 04/22/2013   Page: 6 of 6


improperly or to explain how that testimony resulted in a miscarriage of justice.

See Sierra Club, Inc. v. Leavitt, 488 F.3d 904, 912 (11th Cir. 2007).

      We AFFIRM the judgment in favor of CitiMortgage.




                                         6